             Case: 20-3325         Document: 22-1       Filed: 08/04/2020     Page: 1                 (1 of 2)

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov



                                                   Filed: August 04, 2020




 Mr. Gary M. Kaplan
 Farella, Braun & Martel
 235 Montgomery Street, 30th Floor
 San Francisco, CA 94104-0000

 Mr. Pratik A. Shah
 Akin Gump
 2001 K Street, N.W.
 Washington, DC 20036

                      Re: Case No. 20-3325, In re: FirstEnergy Solutions Corp., et al
                          Originating Case No.: 5:18-bk-50757

 Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Laura A. Jones
                                                   Case Management Specialist
                                                   Direct Dial No. 513-564-7023

 cc: Mr. Brian Carney
     Mr. Z.W. Julius Chen
     Ms. Lisa S. DelGrosso
     Mr. John C. Fairweather
     Ms. Sandy Opacich
     Mr. David M. Zensky

 Enclosure

 No mandate to issue




18-50757-amk      Doc 4184       FILED 08/04/20      ENTERED 08/04/20 14:36:16          Page 1 of 2
               Case: 20-3325          Document: 22-2     Filed: 08/04/2020      Page: 1                 (2 of 2)




                                            Case No. 20-3325

                                  UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT

                                                ORDER



 In re: FIRSTENERGY SOLUTIONS CORPORATION

                Debtor

 ------------------------------

 MARYLAND SOLAR HOLDINGS, INC.

                Appellant

 v.

 FIRSTENERGY SOLUTIONS CORPORATION; FE AIRCRAFT LEASING
 CORPORATION; FIRSTENERGY GENERATION MANSFIELD UNIT 1 CORPORATION;
 FIRSTENERGY GENERATION, LLC; FIRSTENERGY NUCLEAR GENERATION, LLC;
 FIRSTENERGY NUCLEAR OPERATING COMPANY; NORTON ENERGY STORAGE
 L.L.C.

                Appellees



      Upon consideration of the joint motion of the parties to voluntarily dismiss the appeal herein

 pursuant to Rule 42(b), Federal Rules of Appellate Procedure,

      It is ORDERED that the motion is GRANTED and the appeal is dismissed.

                                                      ENTERED BY ORDER OF THE COURT
                                                      Deborah S. Hunt, Clerk


 Issued: August 04, 2020
                                                      ___________________________________




18-50757-amk         Doc 4184        FILED 08/04/20    ENTERED 08/04/20 14:36:16          Page 2 of 2
